DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The references Haarburger (U.S. Publication No.: 2014/0366357) and Johnson (U.S. Publication No.: 2016/0381259) have come to the Examiner’s attention.  Therefore, the finality set forth in the Office action filed on February 19, 2021 is withdrawn, and Prosecution is hereby reopened.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
Response to Amendment
This action is in response to the after-final amendment filed on April 16, 2021.  Claims 1, 2, 5, 6, 9, 10, and 12 are amended.  Claim 7 is cancelled.  Claims 1-3, 5, 6, and 8-17 are pending, with claims 3, 8, and 9 being withdrawn.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 should be labeled as, e.g., “withdrawn” or “withdrawn – currently amended”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haarburger (U.S. Publication No.: 2014/0366357), and further in view of Trinh et al. (U.S. Publication No.: 2010/0254014) and Rayner et al. (U.S. Publication No.: 2013/0294020).
Regarding claim 1:
	Haarburger discloses a camera mount (FIGS. 1-5, 13-15) comprising: a lower mount component comprising a rigid tray (wherein the “tray” indicated below has a flat platform for carrying items); and an elastic retaining member fastened to the tray such that it arches over the tray cavity (FIG. 5, (2), [0049]; “elastic wrap-around”, [0005]; “elastic tail”, [0014]); 

    PNG
    media_image1.png
    329
    843
    media_image1.png
    Greyscale

said rigid tray including a top (indicated below) configured to engage a camera ((23), [0056, 0057]; “mobile phone”, [0005, 0048]) and a bottom (indicated below) configured to engage a camera support mount ((20), [0005, 0050, 0055-0058]); 

    PNG
    media_image2.png
    328
    899
    media_image2.png
    Greyscale

said rigid tray including a first end, a first side, a second side, and a second end (indicated below); said elastic retaining member including a first opening (indicated below); said rigid tray including a first hook ((3), [0049, 0050, 0057, 0058]), located on said bottom of said rigid tray (see the illustration above) and near said second end (see below), projecting from said bottom of said rigid tray (see the illustration above) and configured to engage said first opening (see FIG. 5 and below).

    PNG
    media_image3.png
    316
    703
    media_image3.png
    Greyscale

	Haarburger does not specifically disclose a first relief indentation, having a first relief indentation bottom, configured to prevent said elastic retaining member from causing unwanted interaction with a camera and a second relief indentation, having a second relief indentation bottom, configured to identify a position of an operating element of a camera; said first relief indentation being coincidence to said second relief indentation.
Trinh teaches an elastic retaining member (FIGS. 20, 21, (831), [0083, 0084]) including a first relief indentation configured to prevent said elastic retaining member from causing unwanted interaction with a camera, and a second relief indentation configured to identify a position of an operating element of a camera (“…on/off button and other switches located at the top side…present invention allows for appropriate modifications by either providing openings that allow the user to access those buttons and switches when using…”, [0052, 0078]).
	Rayner teaches an enclosure (FIGS. 15M-15O), comprising: a first relief indentation, having a first relief indentation bottom (indicated below), configured to prevent said elastic retaining member from causing unwanted interaction with a camera (without indentation, (216) may come in contact with the home button of the encased device as illustrated below), and a second relief indentation, having a second relief indentation bottom (indicated below), configured to identify a position of an operating element of a camera (wherein this indentation corresponds to the home button of the encased device, [0429]); said first relief indentation being coincidence to said second relief indentation (NOTE: the original disclosure of the instant application discloses that the first and second relief features (34) and (35) each contains a bottom that are located directly opposite of a part as shown in FIGS. 3 and 4, wherein the dimension of the bottom of (34) differs from the dimension of the bottom of (35)’s; therefore, the claim language “coincidence” is interpreted as direct, opposite surfaces of a part, where the sizes of the surfaces may differ).

    PNG
    media_image4.png
    569
    596
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    469
    496
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    723
    774
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Trinh’s with the camera mount taught by Haarburger for the purpose of enabling the user access to the buttons and switches of the camera while the retaining member is equipped (Trinh: [0052, 0078]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Rayner’s with the camera mount taught by Haarburger and Trinh for the purpose of preventing the passage of fluid (Rayner: [0414]).

Regarding claim 2:
	Haarburger, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 1, wherein Haarburger further discloses that said elastic retaining member includes a second opening (indicated below); said rigid tray including a second hook ((4), [0049-0052, 0056, 0057]) located on said first end of said rigid tray (see below), projecting from said first end of said rigid tray and configured to engage said second opening (see FIG. 5 and below).

    PNG
    media_image7.png
    316
    706
    media_image7.png
    Greyscale


    PNG
    media_image2.png
    328
    899
    media_image2.png
    Greyscale


Regarding claim 6:
	Haarburger, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 1, wherein Haarburger further discloses that said top of said rigid tray includes a recessed portion for receiving a camera (FIGS. 2A, 2B, (9), [0049, 0054]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haarburger (U.S. Publication No.: 2014/0366357), Trinh et al. (U.S. Publication No.: 2010/0254014), and Rayner et al. (U.S. Publication No.: 2013/0294020) as applied to claims 1, 2, and 6 above, and further in view of Webster (U.S. Publication No.: 2014/0252188).
Regarding claim 5:
	Haarburger, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 1.
	Haarburger, Trinh, and Rayner do not specifically disclose that said elastic retaining member is attached to a first end of said rigid tray using screws.
	Webster teaches a camera mounting system (FIGS. 1-5), wherein said elastic retaining member (“flexible strap” (7), [0044, 0046, 0047]) is attached to a first end of said rigid tray ((1), [0044-0047]) using screws ((4), [0044, 00046, 0047]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Webster’s with the camera mount taught by Haarburger, Trinh, and Rayner for the purpose of enabling the user to exchange the elastic tail for wear and tear and/or aesthetic reasons when necessary or desired.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Publication No.: 2016/0381259), and further in view of Trinh et al. (U.S. Publication No.: 2010/0254014) and Rayner et al. (U.S. Publication No.: 2013/0294020).
Regarding claim 12:
	Johnson discloses a camera mount (FIGS. 1-11) comprising: a lower mount component comprising a rigid tray (FIGS. 1-3, wherein the “mounting plate” (1) has a flat platform for carrying items, [0041-0043]); and an elastic retaining member fastened to the tray such that it arches over the tray cavity (FIGS. 6-10, “elastic retention strap” (17), [0046-0051]); said rigid tray including a top (FIG. 1, (2), [0041]) configured to engage a camera (FIGS. 6-9, (20), [0046-0050]) and a bottom (FIG. 2, (3), [0042]) configured to engage a camera support mount (FIGS. 6-9, (45), [0050]); said rigid tray including a first end, a first side, a second side, and a second end (indicated below); said elastic retaining member including a first end and a second end (indicated below); said second end of said elastic retaining member having a self-attachment mechanism (FIG. 6, (17C), [0046-0049]); said second end of said rigid tray having an anchor (FIGS. 1-3, (10), [0041-0043, 0046-0049]) configured to provide a wrapping pivot point for said second end of said elastic retaining member (FIGS. 6-9) to enable said second end of said elastic retaining member to attach to itself using said self-attachment mechanism (FIGS. 7-9, attached to (17B), [0046-0049]).

    PNG
    media_image8.png
    580
    699
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    355
    632
    media_image9.png
    Greyscale

	Johnson does not specifically disclose a first relief indentation, having a first relief indentation bottom, configured to prevent said elastic retaining member from causing unwanted interaction with a camera and a second relief indentation, having a second relief indentation bottom, configured to identify a position of an operating element of a camera; said first relief indentation being coincidence to said second relief indentation.
Trinh teaches an elastic retaining member (FIGS. 20, 21, (831), [0083, 0084]) including a first relief indentation configured to prevent said elastic retaining member from causing unwanted interaction with a camera, and a second relief indentation configured to identify a position of an operating element of a camera (“…on/off button and other switches located at the top side…present invention allows for appropriate modifications by either providing openings that allow the user to access those buttons and switches when using…”, [0052, 0078]).
	Rayner teaches an enclosure (FIGS. 15M-15O), comprising: a first relief indentation, having a first relief indentation bottom (indicated below), configured to prevent said elastic retaining member from causing unwanted interaction with a camera (without indentation, (216) may come in contact with the home button of the encased device as illustrated below), and a second relief indentation, having a second relief indentation bottom (indicated below), configured to identify a position of an operating element of a camera (wherein this indentation corresponds to the home button of the encased device, [0429]); said first relief indentation being coincidence to said second relief indentation (NOTE: the original disclosure of the instant application discloses that the first and second relief features (34) and (35) each contains a bottom that are located directly opposite of a part as shown in FIGS. 3 and 4, wherein the dimension of the bottom of (34) differs from the dimension of the bottom of (35)’s; therefore, the claim language “coincidence” is interpreted as direct, opposite surfaces of a part, where the sizes of the surfaces may differ).

    PNG
    media_image4.png
    569
    596
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    469
    496
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    723
    774
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Trinh’s with the camera mount taught by Johnson for the purpose of enabling the user access to the buttons and switches of the camera while the retaining member is equipped (Trinh: [0052, 0078]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Rayner’s with the camera mount taught by Johnson and Trinh for the purpose of preventing the passage of fluid (Rayner: [0414]).

Regarding claim 13:
	Johnson, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 12, wherein Johnson further disclose that said self-attachment mechanism is a hook and latch system (“…other fasteners…for latching/securing the retention strap…”, [0016]; “…alternative fastening connections such as snaps, adhesives, or buckles.”, [0066]; “…other fasteners/connectors may be used for connection of the straps…for example, buckles, snaps, ties, or various quick-connect and quick-disconnect fasteners.”, [0088]).

Regarding claim 14:
	Johnson, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 12, wherein Johnson further disclose that said self-attachment mechanism is a snap system (“…other fasteners…for latching/securing the retention strap…”, [0016]; “…alternative fastening connections such as snaps, adhesives, or buckles.”, [0066]; “…other fasteners/connectors may be used for connection of the straps…for example, buckles, snaps, ties, or various quick-connect and quick-disconnect fasteners.”, [0088]).

Allowable Subject Matter
Claims 10, 11, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 10, 11, and 15-17 is because the prior art of record fails to teach or suggest in combination the claim 10 limitation for a camera mount, wherein: said elastic retaining member including a first recess located at said second end of said elastic retaining member, said first recess having a first recess bottom and a second recess located at said second end of said elastic retaining member, said second recess having a second recess bottom; said first recess and said second recess of said elastic retaining member being detachably attached to a said first end of said rigid tray and said opening of said elastic retaining member being detachably attached to a said second end of said rigid tray; said first end of said rigid tray having a first channels configured to receive said first recesses of said elastic retaining member and a second channel configured to receive said second recess of said elastic retaining member; said first channel including a first fin, a first projection, and a first back portion; said first back portion being substantially orthogonal to said top of said rigid tray; said first fin being substantially parallel to said first back portion and being configured to engage said first recess bottom to provide a detachable attachment to said elastic retaining member; said second channel including a second fin, a second projection, and a second back portion; said second back portion being substantially orthogonal to said top of said rigid tray; said second fin being substantially parallel to said second back portion and being configured to engage said second recess bottom to provide a detachable attachment to said elastic retaining member, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Samuels et al. (U.S. Publication No.: 2016/0077409).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/FANG-CHI CHANG/Examiner, Art Unit 2852